Citation Nr: 0917683	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-10 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed left 
shoulder disorder.  

2.  Entitlement to service connection for a claimed left 
wrist disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to 
September 1977, and from February 1982 to November 2001.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the RO.  

The matter of service connection for a left wrist disorder is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  



FINDING OF FACT

The currently demonstrated left shoulder pain and 
degenerative changes are shown as likely as not to be due to 
a rotator cuff injury sustained during the Veteran's 
extensive period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
left shoulder disability manifested by the residuals of a 
rotator cuff injury with pain and degenerative changes is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR THE FINDING AND CONCLUSION

By the extent that the action hereinbelow is fully favorable 
to the Veteran, a discussion of VCAA will be deferred.  

The Veteran has asserted that he is entitled to service 
connection for left shoulder and left wrist disorders as both 
being directly an injury sustained during training during his 
active service.  

The service treatment records include a July 2001 medical 
examination report which included a reference to decreased 
range of motion and a diagnosis of left shoulder rotator cuff 
injury.  A July 2001 report of medical history includes a 
notation concerning past left shoulder problems.  

The report of an April 2003 VA examination shows that the 
Veteran provided a history of a left shoulder injury which 
happened in 1986 when he fell and landed on his left 
shoulder.  Following examination of the veteran's left 
shoulder, the examiner supplied a diagnosis of left shoulder 
pain, "etiology undetermined, more likely than not related 
to his service connected injury."  

An April 2004 VA X-ray report showed that the Veteran had 
left shoulder osteoarthritic changes.  

A January 2005 buddy statement reported that the Veteran 
suffered an injury when he fell from a "M113A2 PC" 
[vehicle] in August 1986.  He added that, as a result, the 
Veteran was treated at an aid station for his left shoulder.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing the Veteran is experiencing 
pain and degenerative changes that as likely as not are due 
to a rotator cuff injury in service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the residuals of a left rotator cuff 
injury with pain and degenerative changes is warranted.  



ORDER

Service connection for the residuals of a left rotator cuff 
injury with pain and degenerative changes is granted.  



REMAND

An October 2001 progress note shows that the Veteran reported 
some occasional left wrist snapping.  The Veteran did not 
recall any definite injury to his left wrist.  An examination 
was essentially negative for left wrist abnormal findings.  

A December 2002 VA outpatient treatment record shows that the 
Veteran complained of a ligament injury to his left wrist 
occurring four to five years earlier.  A diagnosis concerning 
his left wrist was not provided.  

A diagnosis of left wrist pain, "etiology undetermined, more 
likely than not related to his service connected injury" was 
provided during the recent VA examination in April 2003.  

A January 2005 buddy statement reveals that in August 1986 a 
fellow soldier of the Veteran claimed to have been present 
when the Veteran fell from a "M113A2 PC" [vehicle].  He 
added that as a result the Veteran injured his left shoulder 
and wrist, and was treated at an aid station.  

The Board notes that service treatment records concerning 
this alleged accident are not on file.  As part of his May 
2004 notice of disagreement the Veteran claimed to have only 
been given Ibuprofen and an ice back after his fall injury 
from a vehicle in August 1986.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a 
medical examination is needed when evidence is insufficient 
to grant benefits but indicates that a condition may be 
associated with service).  As such, the Board finds that 
additional development, including an examination, is 
necessary.  

A review of the claims file shows that the most recent VA 
treatment records are dated in July 2006.  As these claims 
are being remanded anyway, ongoing medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for a left wrist disorder since 
July 2006.  After securing any necessary 
release, the RO should obtain these 
records.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
left wrist disorder.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the record, 
the examiner should identify any current 
disability of the left wrist.  

Then, the examiner should state an 
opinion as to whether it is at least as 
likely as not that any left wrist 
disability is due to an injury or other 
event of the Veteran's period of active 
service.  If the examiner cannot state 
the requested opinion without resorting 
to speculation, he or she should so 
indicate.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the compete rationale for all 
conclusions reached.  

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Then, the RO must review the claims 
folder and ensure that the foregoing 
development actions, as well as any other 
indicated development, have been 
conducted and completed in full.  If the 
response is deficient in any manner, the 
RO must implement corrective procedures.  

5.  Following any other indicated 
development, the RO should readjudicate 
the claim of service connection for a 
left wrist disorder in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


